Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00527-CR

                                     Elizabeth Anne HERBST,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR10291W
                           Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 18, 2019

DISMISSED FOR LACK OF JURISDICTION

           On October 2, 2018, appellant was placed on deferred adjudication community supervision

in accordance with a plea-bargain agreement. On July 9, 2019, the trial court held a hearing on the

State’s first amended motion to adjudicate guilt and revoke appellant’s community supervision.

The trial court denied the State’s motion and modified the conditions of appellant’s deferred

adjudication community supervision. On July 25, 2019, appellant filed a notice of appeal, seeking

to appeal the trial court’s order modifying the conditions of her deferred adjudication community

supervision.
                                                                                       04-19-00527-CR


       “[A]ppeals from the modification of terms of deferred adjudication, like appeals from the

modification of terms of probation, are not authorized by the legislature.” Quaglia v. State, 906
S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.); see Davis v. State, 195 S.W.3d 708,

711 (Tex. Crim. App. 2006) (noting “an order modifying the terms or conditions of deferred

adjudication is not in itself appealable.”). Because it appeared that we lacked jurisdiction over this

appeal, we ordered appellant to show cause why this appeal should not be dismissed for lack of

jurisdiction. Appellant’s counsel filed a response acknowledging that this court lacks jurisdiction

over this appeal. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-